Name: 2013/483/EU: Council Decision of 30Ã September 2013 on the application of Regulation NoÃ 41 of the United Nations Economic Commission for Europe on uniform provisions concerning the approval of motor cycles with regard to noise Text with EEA relevance
 Type: Decision
 Subject Matter: technology and technical regulations;  environmental policy;  United Nations;  organisation of transport;  land transport
 Date Published: 2013-10-05

 5.10.2013 EN Official Journal of the European Union L 263/15 COUNCIL DECISION of 30 September 2013 on the application of Regulation No 41 of the United Nations Economic Commission for Europe on uniform provisions concerning the approval of motor cycles with regard to noise (Text with EEA relevance) (2013/483/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114 and 207 thereof, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (2) (Revised 1958 Agreement). (2) The harmonised requirements of Regulation No 41 of the Economic Commission for Europe of the United Nations (UN/ECE)  Uniform provisions concerning the approval of motor cycles with regard to noise (3) (UNECE Regulation No 41) are intended to remove technical barriers to the trade in motor vehicles between the Contracting Parties to the Revised 1958 Agreement and to ensure that such vehicles offer a high level of safety and protection. (3) Directive 2002/24/EC of the European Parliament and of the Council (4) and Directive 97/24/EC of the European Parliament and of the Council (5) and its implementing measures mandate the adoption of permissible sound levels, exhaust systems and testing procedures of two and three-wheel motor vehicles. (4) Annex III to Chapter 9 of Directive 97/24/EC contains requirements for the type-approval of L-category vehicles with regard to their permissible sound level and exhaust system. L-category vehicles is the family name of light vehicles such as powered cycles, two or three-wheel mopeds, motor cycles with and without sidecar, tricycles and quadricycles. (5) At the date of its accession to the Revised 1958 Agreement, the Union acceded to a limited number of UNECE Regulations listed in Annex II to Decision 97/836/EC; UNECE Regulation No 41 was not included in that list. (6) As provided for in Article 3(3) of Decision 97/836/EC, and pursuant to Article 1(7) of the Revised 1958 Agreement, the Union may decide to apply one, some or all of the UNECE Regulations to which it has not acceded at the time of its accession to the Revised 1958 Agreement. (7) It is now appropriate for the Union to apply UNECE Regulation No 41 in order to have common harmonised requirements at international level, which will facilitate international trade and which will replace the existing approval requirements set-out in Annex III to Chapter 9 of Directive 97/24/EC. This will enable European companies to follow one set of requirements recognised worldwide, in particular in the Contracting Parties to the Revised 1958 Agreement, HAS ADOPTED THIS DECISION: Article 1 The European Union shall apply Regulation No 41 of the United Nations Economic Commission for Europe on uniform provisions concerning the approval of motor cycles with regard to noise. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 3 This Decision shall be notified by the Commission to the Secretary-General of the United Nations. Done at Brussels, 30 September 2013. For the Council The President L. LINKEVIÃ IUS (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) OJ L 346, 17.12.1997, p. 81. (3) OJ L 317, 14.11.2012, p. 1. (4) Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles and repealing Council Directive 92/61/EEC (OJ L 124, 9.5.2002, p. 1). (5) Directive 97/24/EC of the European Parliament and of the Council of 17 June 1997 on certain components and characteristics of two or three-wheel motor vehicles (OJ L 226, 18.8.1997, p. 1).